DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 31 January 2022 has been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:  in line 1, “member caused” should be - - member is caused - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuyuki (JP 2009-208080).

    PNG
    media_image1.png
    542
    420
    media_image1.png
    Greyscale

Claim 1: a base body (11) disposed adjacent to a press machine (1/2); a pair of first arms whose base ends are rotatably supported relative to the base body (23X); a pair of second arms whose base ends are rotatably supported at respective tips of the first arms (24X); 
a first holding portion (one 28 at 24A) rotabably supported at a tip of one of the second arms,
a second holding portion (another 28 at 24B) that is independent of the first holding portion (each 28 separate from each other in figure 1) and rotabably supported at a tip of another one of the second arms, each of the first and second holding portions including a plurality of holding members which holds a workpiece (28 hold W; each of the holding portions including holding members hold a workpiece; alternatively, intended use; also see paragraph [0041] for a single workpiece),
the first holding portion including: a first support member which supports the plurality of holding members (one 27); a second support member rotatably supported at the tip of the second arm and supporting the first support member (other 27); and an absorption member (25X) provided between the first support member and the second support member, the second support member movably supporting the first support member along an intersection direction intersecting with a conveyance direction in which the workpiece is conveyed, and 
the absorption member allowing the second support member to move in the intersection direction relative to the first support member, and returning the second support member to an initial position in the intersection direction relative to the first support member (figures 8(a) and (b); L1/L2; paragraphs [0038]-[0040]; it is noted that there are no gears disclosed in Kazuyuki, therefore there is no gear backlash as disclosed in this application);
Claim 2: wherein each of the first and second holding portions includes the first support member and the second support member, wherein at least one of the first and second holding portions includes the absorption member, and wherein, in a state in which the first and second holding portions holds a single workpiece (paragraph [0041]), while a first distance between one of the first support members and the other one of the first support members is maintained, the absorption member is able to deform to decrease a second distance between one of the second support members and the other one of the second support members, and the absorption member is able to deform to increase the decreased second distance while the first distance is maintained (figures 5 and 6; arrow B and/or distance L1/L2 in combination is “able to” demonstrate performance of this function);
Claim 9: wherein the first arm rotates about a first rotation axis relative to the base body, wherein the second arm rotates about a second rotation axis relative to the first arm, wherein the second support member rotates about a third rotation axis relative to the second arm, and wherein the first rotation axis, the second rotation axis, and the third rotation axis are parallel to each other (figure 1);
Claim 10: wherein the first support member includes a guide member, and wherein the second support member includes a guided member which is slidably guided by the guide member along the intersection direction (25A/25B);
Claim 11: a first elevator drive unit and a second elevator drive unit fixed to the base body, wherein the first elevator drive unit lifts and lowers one of the pair of first arms relative to the base body, and wherein the second elevator drive unit lifts and lowers the other one of the pair of first arms relative to the base body (18);
Claim 12: wherein the movement of the second support member caused in the intersection direction relative to the first support member, and the return of the second support member to the initial position are carried out at a release position where the holding members release workpieces (paragraphs [0038]-[0040]).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
US 2019/0234480 shows first and second set of magnets 51/52 and 61/62; however, there is no motivation to combine US 2019/0234480 with the prior art above since US 2019/0234480 is for suspension systems.

Response to Arguments
Applicant’s arguments, see p. 12, filed 31 January 2022, with respect to Takeda in view of Weiser have been fully considered and are persuasive.  The rejections of Takeda in view of Weiser have been withdrawn. 
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive re. Kazuyuki.
Re. the rejection of Claim 1, the rejection is clear. Re. the first paragraph of p. 9, the note was clearly referring to the claim limitation of holding one workpiece (“a workpiece”). Paragraph [0041] of Kazuyuki discloses that only one workpiece may be held instead of two as shown in figure 1 of Kazuyuki. Carrying one or two workpieces is intended use of the claimed invention.
Re. the second paragraph of p. 9, item 28 is the actual structure that holds one or two workpieces.  The other members are structures that maintain the structural posture of item 28.
Re. the third paragraph of p. 9, the absorption member is 25X as identified in the rejections above.
Re. p. 10, the intersection direction is direction D1 in FIG. 3 of the current application. This is the direction of movement of absorption members 25X that move 27/28 as claimed and rejected above.
Re. p. 11, first paragraph, there are no springs claimed.
Re. p. 11, second paragraph, there are no gears disclosed in Kazuyuki, therefore there is no gear backlash as disclosed in this application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652